In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00062-CV

DRUE ALLEN HOLLIS, Appellant              §    On Appeal from the 352nd District
                                               Court
V.

ACCLAIM PHYSICIAN GROUP, INC.;
TARRANT COUNTY HOSPITAL                   §    of Tarrant County (352-301866-18)
DISTRICT D/B/A JPS HEALTH
NETWORK; PROBATE COURT NO. 1 OF
TARRANT COUNTY; PROBATE COURT
NO. 2 OF TARRANT COUNTY; TC
PROBATE COURTS 1 AND 2 ;                  §    July 25, 2019
UNIVERSITY OF NORTH TEXAS
HEALTH SCIENCE CENTER; PROPATH
ASSOCIATES, P.L.L.C.; TARRANT
COUNTY SHERIFF, BILL E. WAYBOURN;
MESA SPRINGS, L.L.C., Appellees           §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed in part and affirmed in part. Because we lack jurisdiction

over the appeal from the portion of the vexatious-litigant order ordering Appellant

Drue Allen Hollis to furnish security based on the trial court’s finding that he is a
vexatious litigant, we dismiss that part of the appeal for lack of jurisdiction. We

affirm the prefiling portion of the vexatious-litigant order.


                                        SECOND DISTRICT COURT OF APPEALS

                                        PER CURIAM